Name: 80/443/EEC, Euratom, ECSC: Decision of 7 February 1980 amending the Decision of 16 January 1969 establishing the Office for Official Publications of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  documentation
 Date Published: 1980-04-25

 Avis juridique important|31980D044380/443/EEC, Euratom, ECSC: Decision of 7 February 1980 amending the Decision of 16 January 1969 establishing the Office for Official Publications of the European Communities Official Journal L 107 , 25/04/1980 P. 0044 - 0046 Finnish special edition: Chapter 1 Volume 2 P. 0005 Greek special edition: Chapter 01 Volume 2 P. 0144 Swedish special edition: Chapter 1 Volume 2 P. 0005 Spanish special edition: Chapter 01 Volume 3 P. 0032 Portuguese special edition Chapter 01 Volume 3 P. 0032 DECISION of 7 February 1980 amending the Decision of 16 January 1969 establishing the Office for Official Publications of the European Communities (80/443/EEC, Euratom, ECSC) THE EUROPEAN PARLIAMENT, THE COUNCIL, THE COMMISSION, THE COURT OF JUSTICE, THE ECONOMIC AND SOCIAL COMMITTEE, THE COURT OF AUDITORS, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Treaty amending certain financial provisions of the Treaties establishing the European Communities and of the Treaty establishing a Single Council and a Single Commission of the European Communities of 22 July 1975, and in particular Articles 1, 11 and 19 thereof, Having regard to the Decision of the representatives of the Governments of the Member States on the provisional location of certain institutions and departments of the Communities (1) of 8 April 1965, and in particular Article 8 thereof, Having regard to Decision 69/13/Euratom, ECSC, EEC of 16 January 1969 establishing the Office for Official Publications of the European Communities (2), (1)OJ No 152, 13.7.1967, p. 18. (2)OJ No L 13, 18.1.1969, p. 19 (the English version of this Decision is shown in the Annex hereto). Having regard to the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (1), as amended by Council Regulation (ECSC, EEC, Euratom) No 1252/79 of 25 June 1979 (2), Whereas provision must be made for the Court of Auditors to participate in the management of the Office and to avail itself of its services in the same way as the other institutions; Whereas, moreover, certain provisions of Decision 69/13/Euratom, ECSC, EEC may be abrogated owing to their transitional character; Whereas, finally, certain amendments are necessary to the said Decision 69/13/Euratom, ECSC, EEC in the light of experience gained with regard to the operation of the Office, HAVE DECIDED AS FOLLOWS: Article 1 Decision 69/13/Euratom, ECSC, EEC is amended as follows: 1. In Article 1, a further paragraph is added as follows: "The following shall be recognized as institutions for purposes of this Decision : the European Parliament, the Council, the Commission, the Court of Justice, the Economic and Social Committee and the Court of Auditors." 2. Article 2 is amended as follows: (a) The second indent of paragraph 1 is replaced by the following: "- to print or to have printed by contractors other publications of the institutions of the European Communities or their departments, with the exception of the publications falling within the terms of paragraphs 2 and 3 and Article 3 (4) and to print or to have printed any publications from independent bodies set up by Community act." (b) Paragraph 3 is replaced by the following: "3. In addition, the internal documents of each institution may be printed in the reproduction workshops of the institutions concerned and distributed directly." 3. Article 4 is amended as follows: (a) The fourth indent of paragraph 1 is replaced by the following: "- draw up, on the basis of a draft prepared by the Director, an annual management report covering in particular, in the light of the analytical accounts, all revenue and expenditure headings relating to the work done and services rendered by the Office ; by 1 May of each year it shall send its report on the financial year just ended to the institutions." (b) In the last indent of paragraph 1 the reference to Article 6 is deleted. (c) In the last indent of paragraph 2, the words "specified in Article 9 (1)" are replaced by "specified in the second paragraph of Article 1". 4. Article 5 (5) is deleted. 5. Article 6 (1) is deleted. 6. Article 7 is replaced by the following: "1. The appropriations allocated to the Office for Official Publications, the total amount of which shall be shown under a separate heading within the section of the budget relating to the Commission, shall be set out in detail in an annex to that section. This annex shall be in the form of a statement of revenue and expenditure subdivided in the same way as the sections of the budget. For guidance purposes only each institution shall show in its own section of the budget a pro forma appropriation equivalent to the provisional estimate of the cost of the services of the Office to the institution in question. 2. Posts at the Office shall be listed in the annex to the table showing the Commission's staff. 3. Each institution shall act as authorizing officer for appropriations which come under the heading "publishing expenditure" for its budget. The Management Committee shall establish procedures for cooperation on accounting between the Office and the institutions. 4. Services rendered by the Office shall be subject to pro forma invoicing based on tariffs established with the aid of the analytical accounts. 5. The Office shall keep separate accounts for the sale of the Official Journal of the European Communities. Net receipts from sales shall be passed on to the institutions and independent bodies after the financial year has ended." 7. Article 9 (1) of the Decision of 16 January 1969 is deleted. Paragraph 2 becomes the sole paragraph. Article 2 This Decision shall enter into force on the 10th day following its publication in the Official Journal of the European Communities. (1)OJ No L 356, 31.12.1977, p. 1. (2)OJ No L 160, 28.6.1979, p. 1. Done at Brussels and at Luxembourg, 7 February 1980. For the European Parliament The President S. VEIL For the Council The President B. LENIHAN For the Commission The President R. JENKINS For the Court of Justice The President H. KUTSCHER For the Economic and Social Committee The Chairman R. VANNI For the Court of Auditors The President M.N. MURPHY